Jackson, C. J.
1. Ordinarily, if a bill of exception be not certified by the clerk, according to law, it may be withdrawn from this court :and returned to the clerk, in order that he may certify it properly; but where au entry of filing made by the clerk on the bill of exceptions has been obliterated by counsel for plaintiff in error and a new entry of filing has been made thereon, this court will not send it back to be properly certified, but will dismiss the case on motion. No matter hów honestly such an obliteration may be made, it is illegal. 72 Ga., 106,110, 112, 212, 763, 766.
2. If service of the bill of exceptions had been made and entered by the sheriff after the filing thereof, by handing a copy to the defendant in error without any alteration or obliteration of entries thereon, this would not have worked a dismissal, but when an obliteration of an entry of filing was made by counsel, the sheriff could not serve a copy of the original bill of exceptions unaltered, and the case will be ■dismissed for want of proper service.
Writ of error dismissed.